DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation

Regarding claims 25-26 claim limitations “ means for monitoring, means for detecting, means for cancelling and means for receiving” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language (e.g., “for…”) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 25-26 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (see Figs.5-13, specification para 64-116).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections – 35 USC§ 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 13-15, 25 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cirik et al (US 2021/0100031 A1) .

Regarding claims 1, 13, 25 and 28 Cirik ‘031 teaches, an apparatus for wireless communication at a user equipment (UE)( [0184] and Fig. 15A, wireless device 1502), comprising: a memory([0189] and Fig. 15A, wireless device 1502 comprising memory 1524); and at least one processor coupled to the memory ([0189] and Fig. 15A, wireless device 1502 comprising processing system 1518 coupled to the memory 1524) and configured to: 
monitor for a consistent listen before talk (LBT) failure for a transmission between a base station and the UE([0227], [0228] and Figs. 17-19, wireless device monitoring the LBT failures by counting failed LBT and determine whether consistent LBT failure occurred by comparing the number of LBT failures with a predefined threshold),wherein a LBT recovery response is initiated upon detecting a consistent LBT failure( ([0227], [0228], [0245] and Figs. 17-19, wireless device declares/initiates LBT failure recovery when number of LBT failures exceed predetermined threshold( consistent LBT failures occur)),
detect a trigger([0282], [0283] and Fig. 19, the wireless device detects whether  a message updating LBT failure recovery parameters is received, or a MAC layer of the wireless device receives a request (e.g., from an RRC layer of the wireless device) to reset a layer (e.g., the MAC layer) of the wireless device) ; and 
cancel the LBT recovery response or resetting the monitoring based on the trigger([0282], [0283] and Fig. 19, cancel/abort the LBT failure recovery procedure, for example, if a message updating LBT failure recovery parameters is received or, if a MAC layer of the wireless device receives a request (e.g., from an RRC layer of the wireless device) to reset a layer (e.g., the MAC layer) of the wireless device).  
Regarding claims 2 and 14, Cirik ‘031 teaches all of the limitations, Cirik ‘031 further teaches, wherein the transmission is to a primary cell of the base station( [0281], [0288], wireless device 1900  transmitting to a base station 1904 the cell(primary cell of base station)), and wherein the LBT recovery response is changing the transmission from a first bandwidth part of the UE to a second bandwidth part of the UE( [0281], [0288] , LBT failure recovery procedure includes switching uplink BWP to new BWP).  
Regarding claims 3 and 15, Cirik ‘031 teaches all of the limitations, Cirik ‘031 further teaches, wherein the transmission is to a secondary cell of the base station([0305], [0306] and Fig. 22, the wireless device detecting failure SCell based on transmission attempt), and the recovery response is reporting the consistent LBT failure to the base station and stopping the transmission([0305], [0306], [0310] and Fig. 22, the LBT failure recovery procedure includes sending MAC CE to the base station and stop transmission until the  recovery procedure is completed).  
Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-11, 16-23, 26, 27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik ‘031  in view of Chin et al (US 2021/0144761 A1) .

Regarding claims 4, 16, 26 and 29  Cirik ‘031 teaches, receiving a RRC reconfiguration message from the base station([0282], [0283] and Fig. 19, MAC layer of the wireless device receives a request (e.g., from an RRC layer of the wireless device) to reset a layer (e.g., the MAC layer) of the wireless device), the RRC reconfiguration message reconfiguring a parameter of the UE related to the transmission( [0281]  receiving RRC message from the base station that reconfigures parameters related to LBT failure recovery).
Cirik ‘031 does not explicitly teach, wherein the trigger is receiving the RRC reconfiguration message.
Chin ‘761 teaches, wherein the trigger is receiving the RRC reconfiguration message( [0091]-[0093]  UE cancelling the LBT recovery procedure based on reception of RRC reconfiguration message from a base station).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system Cirik ‘031 by incorporation the LBT failure recovery method of Chin ‘761, since such modification would  provide a method and apparatus for providing efferent Listen Before talk(LBT)  recovery procedure as suggested by Chin ‘761([0007]).
Regarding claims 5 and 17, , the combination of Cirik ‘031 and Chin ‘761 teaches all of the claim limitations above, Cirik ‘031 further teaches, wherein the parameter is associated with a bandwidth part of the transmission, is associated with a LBT sub band of the transmission, or is associated with the monitoring for the consistent LBT failure([0281]  receiving from the base station RRC message indicating to switch uplink BWP).
Regarding claims 6 and 18, the combination of Cirik ‘031 and Chin ‘761 teaches all of the claim limitations above, Cirik ‘031 further teaches, wherein the parameter is a parameter of a LBT procedure for the transmission([0281] receiving from a base station  RRC reconfiguration parameters updating LBT failure recovery parameters (e.g., relaxing, adjusting, or expanding the LBT failure recovery parameters)).  
Regarding claims 7 and 19, Cirik ‘031 teaches, receiving a RRC reconfiguration message from the base station([0282], [0283] and Fig. 19, MAC layer of the wireless device receives a request (e.g., from an RRC layer of the wireless device) to reset a layer (e.g., the MAC layer), the RRC reconfiguration message reconfiguring a parameter of the UE related to the transmission([0281] receiving from a base station  RRC reconfiguration parameters updating LBT failure recovery parameters (e.g., relaxing, adjusting, or expanding the LBT failure recovery parameters). receiving a LBT failure response cancellation indicator from the base station corresponding to the RRC message([0281] receiving from a base station  RRC reconfiguration parameters updating LBT failure recovery parameters (e.g., relaxing, adjusting, or expanding the LBT failure recovery parameters in response).
Cirik ‘031 does not explicitly teach, wherein the trigger is receiving the LBT failure response cancellation indicator. 
Chin ‘761 teaches, wherein the trigger is receiving the LBT failure response cancellation indicator( [0091]-[0093]  UE cancelling the LBT recovery procedure based on reception of RRC reconfiguration message from a base station).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system Cirik ‘031 by incorporation the LBT failure recovery method of Chin ‘761, since such modification would  provide a method and apparatus for providing efferent Listen Before talk(LBT)  recovery procedure as suggested by Chin ‘761([0007]).
Regarding claims 8, 20, 27 and 30 Cirik ‘031 teaches, all the claim limitations except, wherein the trigger is detecting a radio link failure.
 	Chin ‘761 teaches, wherein the trigger is detecting a radio link failure([0044], [0068], UE determining/detecting Radio Link Failure(RLF) for LBT recovery procedure).
 	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system Cirik ‘031 by incorporation the LBT failure recovery method of Chin ‘761, since such modification would  provide a method and apparatus for providing efferent Listen Before talk(LBT)  recovery procedure as suggested by Chin ‘761([0007]).
 	Regarding claims 9 and 21, Cirik ‘031 teaches, wherein the base station is a secondary node([0305], [0306] and Fig. 22, PScell). 
Cirik ‘031 does not explicitly teach, wherein the radio link failure was with a primary secondary cell of the base station, and wherein the UE cancels all LBT recovery responses or resets all monitoring for consistent LBT failures for transmissions to secondary cells of the base station in response to detecting the radio link failure. 
Chin ‘761 teaches, wherein the radio link failure was with a primary secondary cell of the base station([0068], [0069] detecting RLF  on PSCell), and wherein the UE cancels all LBT recovery responses or resets all monitoring for consistent LBT failures for transmissions to secondary cells of the base station in response to detecting the radio link failure([0122]-[0125] resetting when RLF procedure is triggered).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system Cirik ‘031 by incorporation the LBT failure recovery method of Chin ‘761, since such modification would  provide a method and apparatus for providing efferent Listen Before talk(LBT)  recovery procedure as suggested by Chin ‘761([0007]).
Regarding claims 10 and 22, Cirik ‘031 teaches,, wherein the base station is a master node([0207], base station as  master cell group).
Cirik ‘031 does not explicitly teach, wherein the radio link failure was with a primary cell of the base station, wherein master cell group recovery is enabled, and wherein the UE cancels all LBT recovery responses or resets all monitoring for consistent LBT failures for transmissions to secondary cells of the base station in response to detecting the radio link failure.  
Chin ‘761 teaches, wherein the radio link failure was with a primary cell of the base station, wherein master cell group recovery is enabled([0068], [0069] detecting RLF  on master PCell), and wherein the UE cancels all LBT recovery responses or resets all monitoring for consistent LBT failures for transmissions to secondary cells of the base station in response to detecting the radio link failure([0122]-[0125] resetting when RLF procedure is triggered).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system Cirik ‘031 by incorporation the LBT failure recovery method of Chin ‘761, since such modification would  provide a method and apparatus for providing efferent Listen Before talk(LBT)  recovery procedure as suggested by Chin ‘761([0007]).
Regarding claims 11 and 23, Cirik ‘031 teaches,, wherein the base station is a master node([0207], base station as  master cell group).
Cirik ‘031 does not explicitly teach, wherein the radio link failure was with a primary cell of the base station, and wherein the UE cancels all LBT recovery responses or resets all monitoring for consistent LBT failures for transmissions to secondary cells of the base station and to secondary cells of a secondary node in response to detecting the radio link failure.  
Chin ‘761teaches, wherein the radio link failure was with a primary cell of the base station([0068], [0069] detecting RLF  on master PCell),, and wherein the UE cancels all LBT recovery responses or resets all monitoring for consistent LBT failures for transmissions to secondary cells of the base station and to secondary cells of a secondary node in response to detecting the radio link failure([0122]-[0125] resetting consistent LBT failure counter  when RLF procedure is triggered).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system Cirik ‘031 by incorporation the LBT failure recovery method of Chin ‘761, since such modification would  provide a method and apparatus for providing efferent Listen Before talk(LBT)  recovery procedure as suggested by Chin ‘761([0007]).

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik ‘031  in view of HUAWEI, et al., "Discussion on Handover in NR-U", 3GPP Draft, R4-2001555, 3GPP RAN WG4 Meeting #94-e, 3rd Generation Partnership Project (3GPP), Mobile Competence Centre, 650, Route Des Lucioles, F-06921 Sophia-Antipolis Cedex, France, Vol. RAN WG4, No. Online, 20200224 - 20200306, 14 February 2020 (2020-02-14), XP051851466, submitted by applicant with IDS hereinafter referred as Huawei.
Regarding claims 12 and 24, Cirik ‘031 does not explicitly teach, wherein the trigger is based on a dual active protocol stack handover of the UE to a target base station.
	Huawei teaches, wherein the trigger is based on a dual active protocol stack handover of the UE to a target base station(page 2 second paragraph, UL LBT recovery wouldn’t apply until the UE successfully complete the RA process on the target cell). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Cirik ‘031 by incorporating the LBT failure recovery method as taught by Huawei, since such modification would enable a UE to successfully and efficiently  complete handover procedure as suggested by Huawei( page 2 para 2).  
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found: http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; or (3) EFS WEB. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AWET HAILE/Primary Examiner, Art Unit 2474